Citation Nr: 0938889	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from May 1973 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The Veteran has claimed service connection for PTSD and 
depression.  Construing the claim liberally, however, the 
Board finds that it should be characterized as one for 
service connection for a psychiatric disorder, to include 
PTSD and depression..  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam order) (it is the responsibility of the 
Board to consider alternate current conditions within the 
scope of the claim).  The issue is thus restated on the title 
page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a letter received by the RO in July 2009, the Veteran 
requested a videoconference hearing before a member of the 
Board.  That letter was forwarded to the Board as the 
Veteran's claims file had already been transferred to it.  By 
letter dated September 30, 2009, the Board granted the 
Veteran's request.  Thus, remand is necessary to schedule the 
Veteran for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Shedule the Veteran for a videoconference 
hearing in accordance with applicable 
procedures.  The Veteran and her 
representative should be provided with notice 
as to the time and place to report for said 
hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate 
consideration. The purpose of this remand is 
to ensure due process of law.  By this 
remand, the Board intimates no opinion, legal 
or factual, as to the ultimate disposition of 
this case.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


